DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2022 has been entered.
In that response, claim 1 was amended.  Claims 1, 4, 10, 11, and 13-23 are treated on the merits in this action.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following rejection is maintained with modifications to address claim 1 amendment.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 10, 11, and 13-23 are rejected under 35 U.S.C. 103 as being unpatentable over Banker (US 4330338) in view of Geffroy (US 2013/0280197).
Regarding claims 1, 15-17, 19, and 20, Banker teaches “aqueous dispersion of a water insoluble polymer” (abstract), specifically ethyl cellulose having a degree of substitution 
Regarding the insoluble polymer ethyl cellulose, “[t]he essentially submicron size of the polymeric particles in the remaining aqueous phase gives rise to a latex having on the order of … preferably 40 percent to 50 percent solids loading with low viscosities and …” (col.6 ll.3-7).  Example 10 comprises ten parts ethyl cellulose, 1 part cetyl alcohol, and 0.5 parts sodium lauryl sulfate (SLS), at 10 cps (Example 10, col.).  The polymer is in form of “0.1 to 10 microns, and up to 15 to 20 microns, even sized particles” (col.3 ll.1-6, col.5 l.64-col.6 l.2; claim 1).  
The dispersions form a stable emulsion aided by surfactants other than sodium lauryl sulfate (col.3 l.56-col.4 l.12) at 0.1 to 10 % by weight (col.3 l.56-col.4 l.12, col. 4 ll.36-40).  Banker does not specifically disclose an example composition recited in claim 1, i.e., comprising a surfactant other than SLS.  However, Banker teaches anionic surfactants (col.3 ll.56-58; see col.3 l.56-col.4 l.12)) which include the “phosphates” in claim 1 limitation (b), i.e., phosphate surfactants.  
The dispersions also contain cetyl or other C12 or higher alcohols at up to 10% by weight of the emulsion (col.4 ll.13-27, col. 4 ll.40-43, Example 2) as recited in claim 1, limitation(c). 
Banker does not specifically teach the surfactants (present claims 1, 4, and 21-23) or application to personal care compositions (present claims 10, 11, 13, 14, 18).
Geffroy teaches skincare, e.g., sunscreen, compositions comprising water, ethylcellulose having a degree of substitution with ethoxy groups between 2.5 and 2.6 in the form of particles, a hydrocarbon-based non-volatile oil that is preferably a C12-C16 alcohol, and a surfactant,   including sodium lauroyl sarcosinate, glutamate salts, sodium N-cocoyl glycinate, and others in Aqueous cosmetic composition comprising alkylcellulose”; para.0015: “alkylcellulose in the form of a dispersion in water with a mixture of specific oils”).  Geffroy further teaches mineral oxides including titanium dioxide and zinc oxides (para.0735), nacres or interference pigments, and other pigments “conventionally used in cosmetic compositions” (para.0732; see paras.0732-49).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing to combine the teachings of Banker and Geffroy as recited in the instant claims. The skilled person would have been motivated to do so because (i) both references are drawn to aqueous dispersions comprising ethyl cellulose particles, surfactants, and non-volatile alcohols, (ii) Banker is not limiting with respect to the surfactants or emulsifiers that may be used in its invention and expressly teaches using anionic surfactants, and (iii) Geffroy teaches that the dispersion can contain non-SLS surfactants to form personal care compositions that are stable over time and improve the gloss and/or wear property of cosmetic products (para.0036).
Regarding “aqueous dispersion composition consisting of” in claim 1, it is first noted that Banker teaches in Example 2 a latex consisting of micron or submicron size of ethyl cellulose particles in an aqueous vehicle, comprising cetyl alcohol and surfactant sodium lauryl sulfate (col.6 ll.51-68).  In Example 10, “[i]n the manner essentially as set forth in Example 2, a number of [latexes] were prepared utilizing, as a fixed portion, ten parts of ethyl cellulose, 10 cps, l part cetyl alcohol, and 0.5 parts of sodium lauryl sulphate” (Example 10, col.9 l.56-col.10 l.45).  Ethylene dichloride was used to prepare the emulsion but later was removed.  Therefore, although Banker discusses further components such as annealing agents and plasticizers, they are but for the use of sodium lauryl sulfate).
It must be further noted that dependent claims 10, 11, and 14 are drawn to “personal care product comprising the composition of claim 1 wherein the personal care product is selected from the group consisting of cosmetics, facial makeup…” (emphases added).  Such personal care products, e.g., “cosmetics”, “topical skin products” and “lotions” contain ingredients additional to the ethylcellulose aqueous dispersion, including further polymers such as polyvinyl alcohol, gums, and other annealing agents and plasticizers that Banker teaches (col. 4 l. col.5 l.9).  Therefore, “consisting of” is not determined to remove Banker (Remarks, 6, January 7, 2022), or remove Geffroy which requires a fatty phase, as Applicant argues (Remarks, 7, January 7, 2022; Remarks, 7-8, July 28, 2021).  Should Applicant pursue this argument, reciting “free of a fatty phase” or a similarly clear language would be needed.
Regarding claim 13, Geffroy does not expressly teach nail polishes or colors.  However the skilled person would have been motivated to use the aqueous ethyl cellulose dispersion to prepare them because Banker teaches that the dispersion is useful for forming highly viscous coatings upon removal of the water (Example 10), and Geffroy teaches pigments and nacres, and further that it’s use “produces a uniform deposit that shows good properties in terms of gloss, comfort (the deposit is thin and light) and is non-tacky or sparingly tacky” (para.0036).  
Regarding claims 16 and 17, Banker teaches that the “other additives” such as cetyl and lauryl alcohols may be present at “usually between 0 percent and 10 percent by weight of the emulsion” (col. 4 ll.13-43), which range would include that in the claims.  Geffroy teaches Aquacoat ECD-30, which comprises about 9.5% cetyl alcohol relative to ethyl cellulose (p.29).  

Response to Arguments
Although the rejection has been modified above, Applicant’s arguments are addressed to the extent they have not been discussed in the above and are relevant to the above rejections.  Applicant's arguments filed January 7, 2022 have been fully considered but they are not persuasive. Applicant argues that Banker teaches annealing agents and plasticizers as essential elements, whereas the present claims exclude them by reciting “consisting of”.  (Remarks, 6, January 7, 2022.)
Banker’s passages that Applicant cited were reviewed, and the Office cannot agree that Banker teaches annealing agents and plasticizers as essential elements.  In column 4, lines 44-50, Banker states, “[t]he resulting latex of water insoluble polymers does not in itself usually yield the desired dosage coating composition. Annealing agents, particularly … are often desirable additives.”  In column 5, lines 5-9, “[o]ften, plasticizers are necessary to provide workable coatings. Typical plasticizers include ….”.  Claims 1-6 are patented claims, and therefore written to overcome prior art teachings.  Thus Banker’s teachings are not as absolute as Applicant argues.  Rather as discussed above in Examples 1, 2, and 10, Banker teaches compositions that consist of elements (a) through (d) in instant claim 1 that claim 1 would read on, but for the use of SLS.

In response it is noted that a “reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments”, and “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments”.  MPEP §2123 (citations omitted).  Therefore that Geffroy’s examples used SLS does not remove its teaching on using other surfactants.  
Also it is agreed that Geffroy discloses a wide group of surfactants, however claim 1 also recites a similarly wide group of surfactants, e.g., “amphoteric surfactants”.
Lastly, the present claims do not recite that the surfactant, element (b) in claim 1,  stabilizes the aqueous dispersion of ethylcellulose; rather element (c) in claim 1 is a “stabilizer comprising a non-volatile alcohol having 12 carbons or more”.  

CONCLUSION
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615